        Case 4:20-cv-00283-AW-MAF Document 35 Filed 08/19/20 Page 1 of 6




                          IN UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION
J.C.,

        Plaintiff,

v.                                                    Case No. 4:20-cv-00283-AW-MAF

UNITED STATES OF AMERICA;
OFFICER JIMMY HIGHSMITH;
WARDEN T.A. JONES;
WARDEN CRAIG COIL;
SIS OFFICER RONALD PROFFITT;
OFFICER GEOFFREY BROWN;
OFFICER MANUEL PULIDO; and
NAKAMOTO GROUP, INC.

      Defendants.
_________________________________/

                PLAINTIFF’S NOTICE OF FILING RETURN OF SERVICE

        Plaintiff, J.C., by and through the undersigned counsel, hereby files the Return of Service

of Summons and Complaint served on the following person, date, and time:

 Name                                                             Date Served
 Nakamoto Group, Inc.                                             8/10/20

        DATED this 19th day of August, 2020.

                                             /s/ Ryan J. Andrews
                                             STEVEN R. ANDREWS (FBN 0263680)
                                             RYAN J. ANDREWS (FBN 104703)
                                             The Andrews Law Firm
                                             822 N Monroe St
                                             Tallahassee, FL 32303
                                             T: (850) 681-6416
                                             service@andrewslaw.com
                                             ryan@andrewslaw.com

                                             /s/Jay T. McCamic
                                             Jay T. McCamic, Esq. (WVSB# 2386)
                                             McCamic Law Firm, PLLC
                                             80 12th Street, Ste. 305
Case 4:20-cv-00283-AW-MAF Document 35 Filed 08/19/20 Page 2 of 6




                             P.O. Box 151
                             Wheeling, WV 26003
                             Telephone: 304-238-9460
                             Fax: 304-830-5324
                             jay@mccamic.com

                             s/L. Dante diTrapano
                             L. Danté diTrapano, Esq. (WVSB# 6778)
                             Calwell Luce diTrapano, PLLC
                             500 Randolph Street
                             Charleston, WV 25302
                             Telephone: 304-343-4323
                             Fax: 304-344-3684
                             dditrapano@cldlaw.com
                             Benjamin Adams, Esq. (WSB# 11454)
                             badams@cldlaw.com
                             Alex McLaughlin, Esq. (WVSB# 9696)
                             amclaughlin@cldlaw.com

                             s/Anthony I. Werner
                             Anthony I. Werner, Esq. (WVSB# 5203)
                             John & Werner Law Offices, PLLC
                             Board of Trade Building, STE 200
                             80 - 12th Street
                             Wheeling, WV 26003
                             Telephone: 304-233-4380
                             Fax: 304-233-4387
                             awerner@johnwernerlaw.com

                             Attorneys for Plaintiff




                                2
Case 4:20-cv-00283-AW-MAF Document 35 Filed 08/19/20 Page 3 of 6
       i,- ·-···    .....,,....,..,_,.
Case 4:20-cv-00283-AW-MAF
       ;                               Document 35 Filed 08/19/20 Page 4 of 6

           mi Complete Items 1t2,_.an~ ~.-
           ffll Print your name and address on the "reverse                                                                                       •   Agent
               so that we can return the card to you.                                                                                            ·•   Addressl
           ~   Attach this card to the back of the mailpiece,                                                                                C. Date of Deliver
               or on the front if space permits;
                                                                                         · '. 1Dt1s·delivery address different from item 1?       D   Yes
                                                                                                "lfYES, enter delivery address below:             •   No
               The Nakamoto Group, Inc.
     ,, c/o Jennifer Nakamoto, Registered Agent
                   3347 Eclipse Drive
               Jefferson, MD 21755-7603

                                                                                         3. Service Type                               D Priority Mail Express®
               - IIUlllll1111IIIIHI11111 111111            IIHl11 1II 1111               D Adult Signature
                                                                                           Adult Signature Restricted Dellvery
                                                                                          ·Certified Mall®
                                                                                                                                       D Registered Mail™
                                                                                                                                       D Registered Mail Restricted
                                                                                                                                         Denvery
                  959094025703934682996 5                                                  Certified Mail Restricted Delivery          D Return Receipt for
                                                                                         D Collect on Dellvery                           Merchandise
             --ic-le-Nu_m_b_e_rm-,.-a-ns-fe-,-,ro-m-se-rv-ic_e_la-b-el-1
       -2.-Art-                                                         ------1          D Collect on Delivery Restricted Delivery     D Signature Conf_irmation™ ·
                                                                                                                                       D Signature Confirmation
                                                                                            ·;uredMail
               7 D2 D DD 9 D DDDD 9 6 2 D 2 5 7 5                                            lured Mall Restricted Delivery              Restricted Delivery
                                                                                             ·er$500)
           PS Form 3811, July 2015 PSN 7530·02-000::-~053 .                                                                          Domestic Return Receipt




                                                                                                                         First-Cla$s Mail
                                                                                                                         Postage :&Fees Paid
                                                                                   111111                           . USPS
                                                                                                                    . Permlt No. G4.0



    United States                       • s .ende"r: .Please print your namer address, and ZIP+4® in .this bot~
    Postal Service
                                                                      The Law Offices of
                                                                   STEVEN R. ANDREWS, P.A.
                                                                               Attonu!p al Law
            RECEIVED AUG 17 2020 822 North Monroe Street
                                                                  · Tallahassee, FL 32303
                                                                                                            Y',,




                                                        ~     Certified Mail Fee
                                                        ..n
                                                        [f"
                                                              $                                      .            . t~
                                                              Extra Services & Fees (check box, add fee as appropna e
                                                               D Return Receipt (hardcopy)           $----
                                                        •      D Return Receipt (electronic)         $----
                                                                                                                               ,. I' PSJstmark
                                                        •      0 Certified Mail Restricted Delivery $ - - - -                  )'--"Here
                                                        •      O Adult Signature Required            $----
                                                        •      0 Adult Signature Restricted Delivery $
                                                        •     Postage
                                                        a-    $
                                                        •     Total Po
                                                        •      $                   The Nakamoto Group, Inc.      .
                                                         •     SentTo       c/o Jennifer Nakamoto, Re~istered Agent _______ _
                                                         •ru Street,
                                                             -------                   334 7 Eclipse Dnve
                                                          r-                       Jefferson, MD 21755-7603
012013434          Case 4:20-cv-00283-AW-MAF 56768
                                                 9 ÿÿ5676ÿ
                                               Document  359Filed
                                                                ÿ
                                                                      08/19/20 Page 5 of 6
        -./012ÿ45/ÿ16ÿ.7871/4ÿ10-9:;601-1769ÿ-<-7.-=7.71>ÿ-:ÿ-ÿ0/:5.1ÿ6?ÿ9-1769@74/ÿA6B
   CDEDÿGHIJKLMN               T                                                     OPQRÿS


                                               GHIJKÿPMUVWXHÿEIJKINX



   GHIJKLMNÿYZ[\XH]ÿ^_`___a_____ab`_`c^c                                                         ~klerkÿÂ
   defgÿijklÿmnoÿpkqirkgkpÿjeÿnsÿispiripfnqÿnjÿjtkÿnppgkooÿnjÿuvcaÿwlÿesÿxfyfojÿu_zÿ̀_`_ÿis
   {|}}|~zÿÿ̀u^cc

            XLXHX




                                                                                                             ÃÄÄÅÆÇÈÉ
   xfyfojÿu_zÿ̀_`_ÿnjÿuvcaÿwl
   kqirkgkpzÿkjÿmijtÿspiripfnq
   {|}}|~zÿÿ̀u^ccÿ
   XVÿCIVXRÿ

      GX¼Vÿ½ÿ¾[ILÿCIVXR                                                                            

      GHIJKLMNÿ¿LRVUHÀ                                                                                Á


      ÿÿÿ¡¢ÿ
      £¤¥¥¤¦§¨©ÿ«ÿ¬­®¯¯ÿÿ
      °±¡ÿ²ÿ¢³ÿÿ±ÿ¢ ÿ¡¢ÿ¢ÿÿ¢³³ÿ¢ÿ­´¯µÿ¶²ÿ± ÿ·¡¸¡³ÿ­¹ÿ¬¹¬¹ÿÿ£¤¥¥¤¦§¨©ÿ«
      ¬­®¯¯ºÿ

      ¨¡ÿ±ÿ»ÿ
      £¤¥¥¤¦§¨©ÿ«ÿ¬­®¯¯ÿÿ

11 889 1 19  !9"#9$%&2'(43444)44444)*343+(+                                       21,
012013434          Case 4:20-cv-00283-AW-MAF 56768
                                                 9 ÿÿ5676ÿ
                                               Document  359Filed
                                                                ÿ
                                                                      08/19/20 Page 6 of 6

      3445678ÿ:;ÿ<=5;ÿ
      >?@@?ABCDEÿGHÿIJKLLÿÿ

      3445678ÿ:;ÿ<BMBÿA7N5O=:Pÿ@:Q5P5;Rÿ
      S3TUVGCA?ÿGHÿHVBUAVS<UVCDÿW?DU?Aÿÿ

      V=ÿU4:=X5;ÿ;OÿD7Y;ÿ@:Q5P5;Rÿ

      3445678ÿ:;ÿ<BMBÿA7N5O=:Pÿ@:Q5P5;Rÿ
      ?3BUCDÿGHÿHVBUAVS<UVCDÿW?DU?Aÿÿ

      H7Z:4;78ÿ<BMBÿA7N5O=:Pÿ@:Q5P5;Rÿ
      U3TT3[3BB??ÿ@TÿHVBUAVS<UVCDÿW?DU?Aÿÿ




                                                                                                 
      3445678ÿ:;ÿ<BMBÿA7N5O=:Pÿ@:Q5P5;Rÿ
      U3TT3[3BB??ÿ@TÿHVBUAVS<UVCDÿW?DU?Aÿÿ


      \]^_`abÿcde^]fgbh^d                                                                    i


                                                           -..ÿ0.11ÿ2


                               jgdkbÿehd_ÿlmgbÿn^`k].ÿo^^phdqÿe^]r
                        stÿvtÿtwxÿyz{|ÿ|}~vtÿvtÿÿ|}x|ÿvtÿtwxÿvx~ÿw}|vt|
                                                               1

11 889 1 19  !9"#9$%&2'(43444)44444)*343+(+                           31,
